Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-32, and the species of electroless plating in the reply filed on August 24, 2021 is acknowledged.

Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.

Therefore, after the election, claims 1-15 are canceled, claims 33-36 are withdrawn, and claims 16-32 are pending for examination as filed in the preliminary amendment of October 22, 2020.

Specification
The disclosure is objected to because of the following informalities: reference to specific claims should be removed from the specification (note paragraph 0011, for example).  
Appropriate correction is required.

Claim Objections
Claims 16 and 23 are  objected to because of the following informalities:  (1) claim 16, line 5, “having at plurality” should be “having a plurality” for correct grammar.  (2) Claim 23, line 2, “UV” should be spelled out as to the meaning. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “ preferably at least ten” and “preferably at least forty” is confusing. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least two”, and the claim also recites “preferably at least ten” and “preferably at least forty” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 20, reference to “said ions” is made but it is unclear if the ions, which are optional in claim 18 are required to be used, or if the material of the ions is only required if ions are used.  For the purpose of examination, the claim is treated as ions being required to be used, but applicant should clarify what is intended, without adding new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 requires that said metallic plating is applied by means of electroless plating or electroplating, however, this is already required by parent claim 16.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24, 26-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2018/0057943) in view of Scolan (US 2015/0376483) and Scheve (US 4277593).
Claims 16, 23, 24: Tsukamoto describes a method of forming a metallic plating on a substrate (abstract, 0233-0230). The method includes providing a substrate, where the substrate can be a hydrocarbon based polymer with C-C and C-H and/or N-H bonds (note the various taught substrates which can include thermoplastics, including PMMA, polycarbonate, polyethylene terephthalate, which would have C-C and C-H, for example, 0107).  A primer compound can be provided on the substrate to improve adhesion, where the primer compound can include molecules with a plurality of C-C and C-H and/or C-N sites (note ABS resin for example, 0245-0249).  A chelating polymer can be applied to the primer compound, where the chelating polymer can include pre-synthesized polymer and can have a functional group capable of forming ligand bonds with metal atoms or ions, and can have N-H and/0r C-H sites (note 0084, 0113-0121-including amine groups, and note Compound X for the composition can be a polymer-0129-0130, with additional polymerizable group and interacting group, 0217-0227).  After application, the chelating polymer coating can be dried at room temperature to 220 degrees C (note 0102-0104).  Thereafter there is a curing (polymerization step) (0204-0210).  Thereafter, plating catalyst is dispersed in the chelating polymer coating that includes pre-synthesized polymer (0216-0228, 0235).  Thereafter, a metallic plating is applied to the polymer with catalyst by means of electroless plating, for example (note 0230-0236).
(A) As to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto to provide azides in the primer compound as suggested by Scolan and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the substrate of Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition have CH and NH groups, and Scolan indicates how azides can help provide bonding to such groups, and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23.
(B) Alternatively, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, as noted for claim 22, the primer and the pre-synthesized polymer can be applied to the substrate simultaneously.  The separate primer layer discussed for Tsukamoto can be optional, so the pre-synthesized polymer can be applied directly to the substrate (note 00245).  Furthermore, Tsukamoto describes that the presynthesized polymer material (Compound X) can be provided with two or more interacting groups (01116, 0123, 
Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).  Scheve describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto to provide azide group containing compound simultaneously with the pre-synthesized chelating polymer where the azide acts to help bond the chelating polymer to the substrate as suggested by Scolan and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the substrate of Tsukamoto can be thermoplastic and have prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23 and also claim 22.
Claim 17: As to the use of more than two azide groups on side chains of a core polymer chain, this would be suggested by Scheve from the large amount of azide groups that can be provided as discussed above, where the azide is described on a side of a monomer used in forming a coupling polymer (note Scheve, column 1, line 65 through column 2, line 10), and polymer is provided that can be random (column 9, lines 40-50), and since the azide for bonding needs to decompose, then suggested to be on a side chain of a core chain so as to keep the polymer from breaking up.
Claims 18-21: Tsukamoto provides that the catalyst can be metal ions, which are reduced to metal by a reducing agent, where the metal ions can be Pd, Pt, Ni, Cu or Ag, (note 0223-0227, 0354).
Claim 22: For option (A) discussed for claim 16 above, it would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides that its chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Tsukamoto does not 
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Tsukamoto indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) (0129), which would be inclusive of the weight of claims 26 and 27.  Furthermore, with the weight not particularly limited and examples given, it further would have been obvious to optimize the weight, giving the values in claims 26, 27 and also claims 28 and 29.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 31-32: As to the materials of claims 31 and 32, none of these would be required by Tsukamoto in view of Scolan and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claims 31-32, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where for option (A) as discussed for claim 16 above, Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that, and for option (B) as discussed for claim 16 above, .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Scolan and Scheve as applied to claims 16-24, 26-29 and 31-32 above, and further in view of Jackson (US 4701351).
Claim 25: As to the pH of the electroless plating solution, Jackson describes providing electroless plating over a catalyst applied to a complexing polymer coating on a substrate, where the pH of the electroless plating solution can be 12.8, for example (note column 3, lines 30-55, claims 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto in view of Scolan and Scheve to use an electroless plating solution with a pH of 12.8, for example as suggested by Jackson with an expectation of predictably acceptable results, because Tsukamoto teaches electroless plating over a catalyst applied to a chelating/complexing polymer and Jackson teaches that for similar such electroless plating, a pH of 12.8 can be used.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4701351) in view of Tsukamoto (US 2018/0057943), Scolan (US 2015/0376483) and Scheve (US 4277593).
Claim 16, 23, 24, 30: Jackson teaches a method of forming a metallic plating on a substrate (column 1, lines 5-10).  The substrate can be a circuit board substrate, for example (column 2, lines 40-45).  A pre-synthesized chelating polymer is provided and applied to the substrate and can be a polyamine (such as polyethyleneimine, which 
(A) As to using  a substrate of hydrocarbon based polymer containing C-C and either or both of C-H and N-H bonds, and use of a primer layer,
Tsukamoto describes a method of forming a metallic plating on a substrate (abstract, 0233-0230). The method includes providing a substrate, where the substrate can be a hydrocarbon based polymer with C-C and C-H and/or N-H bonds (note the various taught substrates which can include thermoplastics, including PMMA, polycarbonate, polyethylene terephthalate, which would have C-C and C-H, for example, 0107), and the system, with the substrate, can be used for making flexible printed circuits and multiple layered wiring substrates (0342, 0354) and used for forming wiring patterns (0080).  A primer compound can be provided on the substrate to improve adhesion, where the primer compound can include molecules with a plurality of C-C and C-H and/or C-N sites (note ABS resin for example, 0245-0249).  A chelating polymer can be applied to the primer compound, where the chelating polymer can include pre-synthesized polymer and can have a functional group capable of forming ligand bonds with metal atoms or ions, and can have N-H and/0r C-H sites (note 0084, 0113-0121-including amine groups, and note Compound X for the composition can be a polymer-0129-0130, with additional polymerizable group and interacting group, 0217-0227).  After application, the chelating polymer coating can be dried at room temperature to 220 degrees C (note 0102-0104).  Thereafter there is a curing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to use a substrate and primer layer as described by Tsukamoto with an expectation of providing desirable circuit/wiring pattern substrates and improved adhesion, since Jackson teaches using circuit board substrates, and applying a chelating polymer layer to bind catalyst before electroless plating, and Tsukamoto similarly indicates applying a chelating polymer layer to bind catalyst before electroless plating, where circuit/wiring patterns can be formed, and suggests using substrates such as PMMA, polycarbonate, etc. that can have C-H and C-C bonds, giving suggested substrates to use for the process of Jackson, and Tsukamoto also indicates how primer layers can be used to increase adhesion, where such primer layers can have C-H and C-N sites, for example.
(B) Additionally, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Tsukamoto to provide azides in the primer layer as suggested by Scolan and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the  suggested substrate from Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition from Jackson have CH and NH groups, and Scolan indicates how azides can help provide bonding to such groups, and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the chelating polymer to the primer with C-H and/or N-H insertion in the absence of in-situ polymerization, Scheve, from the amount of azide used would indicate using multiple sites and Scolan indicates how the azide would react with NH and CH groups, and Tsukamoto indicates to provide heating after application of the chelating polymer material and before an in-situ polymerization, where the heat can be overlapping the range taught by Scheve for bonding reaction with decomposition (indicated by Scolan as nitrene formation), and would be suggested as prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23.  The features of claim 30 would also be provided as Jackson would provide no polymerization during the process.
Claim 17: As to the use of more than two azide groups on side chains of a core polymer chain, this would be suggested by Scheve from the large amount of azide groups that can be provided as discussed above, where the azide is described on a side of a monomer used in forming a coupling polymer (note Scheve, column 1, line 65 through column 2, line 10), and polymer is provided that can be random (column 9, lines 40-50), and since the azide for bonding needs to decompose, then suggested to be on a side chain of a core chain so as to keep the polymer from breaking up.
Claims 18-21: Jackson would indicate that the catalyst can be metal ions from the compounds of Jackson in solvent, where the metal ions can be Pd, Pt, Ni, Cu, Ag (column 1, lines 25-40).  Tsukamoto provides that the catalyst can be metal ions, which 
Claim 22: It would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides how a chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Jackson does not require a separate primer layer, and nor does Tsukamoto require there to be a separate primer layer (note 0244-0245, this is optional).
Claim 25: Jackson describes how electroless plating can be provided at 12.8 pH, in the claimed range (column 3, lines 50-55).
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Jackson gives examples of 1,000,000 and 325,000 (understood to be in a weight that corresponds to Daltons), for example (column 2, lines 40-45 and 64-66), indicating that high molecular weights, including those in the range of 26-29 can be used. Tsukamoto also indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 31-32: As to the materials of claims 31 and 32, none of these would be required by Jackson in view of Tsukamoto, Scolan and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claims 31-32, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that.

Carmichael et al (US 2006/0263580) also notes how amines would be understood to form metal-ligand complexing with catalyst (note 0090). Klein et al (US 2017/0128365) describes azides forming covalent bonding with amines, for example (note 0261, 0266-0268).

It is noted that Tsukamoto and Scolan were listed on the PTO-892 of June 24, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718